Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
1. This Office Action is in response to the amendment filed on 02/05/2020. Claims 1-15 are pending in this application. Claims 1, 11 and 15 are independent claims. 

Rejections - 35 USC § 103 
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US PGPub 20160323416), in view of Jager (US PGPub 20080221752).

As per Claim 1, Wolf teaches of a method for updating software for operating vehicle devices, the method comprising: storing a first segment of a segmented updated software for operating a first vehicle device of a plurality of vehicle devices in a first data memory of a [central] control device; and (par 29, FIG. 1 shows computer devices 1 which, for example, are developed as control devices in motor vehicles. Data memory 5 can reach it via a gateway, not shown in FIG. 1, in order to transmit complete software images of individual control devices to the external data memory and to receive such from there. par 35, In a step 104, it is then checked whether the update has been successful, that is to say, whether the entire updating process was run through completely, i.e., whether the updated software was transmitted in full and was stored on the computer device,)
storing at least a portion of the first segment in a second data memory of the first vehicle device by moving or copying from the first data memory into the second data memory. (par 30, . In a step 101, the entire image of the software stored on computer device 1 is transmitted to data memory 3, which is situated inside the vehicle. )
Wolf does not specifically teach, however Jager teaches of… software in a first data memory of a central control device (par 26, A preferred permanent, data memory can be integrated into the central control device or into another control device, or can be constructed as a stand-alone unit. Par 34, It is advantageous in both cases if the central control device loads the parts of the software for the operation of the vehicle using the available component(s) from a central data memory, since new data sets for the operation of the vehicle can be loaded into this central data memory.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add software in a first data memory of a central control device, as conceptually seen from the teaching of Jager, into that of Wolf because this modification can help distribute data or software updates using central control devices for the vehicles which need those data or software updates. 

Re Claim 11, it is the system claim, having similar limitations of claim 1. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1. 

at least one of the first data memory and the second data memory is implemented as a flash memory or a hard disk memory. (par 35, To do so, the updated version is transmitted, for instance via a mobile radio link or via a bus system or from a flash memory, to computer device 1, where it overwrites the existing software.)

As per Claim 13, Wolf teaches of the apparatus according to claim 11, further comprising: a communication device configured to wirelessly receive at least one segment of the updated software. (par 14, According to one advantageous further refinement of the method, the image of the software on the computer device is transmitted via a wireless connection to a data memory situated outside the means of transportation.)

Re Claim 15, it is the system claim, having similar limitations of claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1. 

5. Claims 2-3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US PGPub 20160323416), in view of Jager (US PGPub 20080221752), and further in view of Yim (US PGPub 20200104248).

As per Claim 2,  Yim teaches of the method according to claim 1, further comprising: joining the at least one part of the first segment to at least one of a second segment of the updated software and a software already existing in the second data memory for operating the first vehicle device. (par 24, The system software code server 104 may store the presubmit check code update 114 by merging the presubmit check code update 114 with an existing presubmit check code module. Par 32, The checked 
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add software in a first data memory of a central control device, as conceptually seen from the teaching of Yim, into that of Wolf and Jager because this modification can help distribute big data or software update and joining them upon their arrival in the memory in case of network connection failures. 

As per Claim 3. Wolf teaches of the method according to claim 2, further comprising: storing at least a portion of at least one of the first segment and the second segment in a third data memory of a second vehicle device by moving or copying from the first data memory into the third data memory. (par 29, Data memory 5 can reach it via a gateway, not shown in FIG. 1, in order to transmit complete software images of individual control devices to the external data memory and to receive such from there. Par 43, As described earlier, an image of the software of computer device 1 is transmitted to data memory 3 in step 101, where it is stored in a memory area 8. It may be advantageous to transmit the image of the software also to external data memory 5, for instance via a mobile radio communications link 4, where it is stored in a memory area 9.)

As per Claim 6, Yim teaches of the method according to claim 2, wherein at least a part of at least one of the first segment and the second segment is an updated file. (Par 32, The checked system software code update 130 may include a signature or other identifier for the system software code server to determine that the presubmit check server 108 checked the checked system software code update 
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add software in a first data memory of a central control device, as conceptually seen from the teaching of Yim, into that of Wolf and Jager because this modification can help distribute big data or software update and joining them upon their arrival in the memory in case of network connection failures. 

As per Claim 9, Yim teaches of the method according to claim 1, wherein at least one part of at least one of the first segment and the second segment is at least one updated file. (Par 32, The checked system software code update 130 may include a signature or other identifier for the system software code server to determine that the presubmit check server 108 checked the checked system software code update 130. The system software code server 104 may merge the checked system software code update 130 with the system software code 110)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add software in a first data memory of a central control device, as conceptually seen from the teaching of Yim, into that of Wolf and Jager because this modification can help distribute big data or software update and joining them upon their arrival in the memory in case of network connection failures. 

6. Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US PGPub 20160323416), in view of Jager (US PGPub 20080221752), in view of Yim (US PGPub 20200104248), and further in view of Hong (US PGPub 20160335073).

segmenting the updated software into at least the first segment and the second segment. (par 33, Some example systems 100 may utilize segmentation. The processing device 21 or 22 may segment the software package or data set into a plurality of segments, and the application 20 may be configured to store a predetermined portion of the software package (e.g., all segments or a subset of the segments) until a predetermined segment (e.g., the last segment) is transmitted to the motor vehicle. The processing device 21 or 22 may determine a physical or a current logical capacity of a memory of the smartphone 10 and/or the vehicle component 11, and may segment according to the determined capacity.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add segmenting the updated software into at least the first segment and the second segment., as conceptually seen from the teaching of Hong, into that of Wolf and Jager and Yim because this modification can help distribute big data or software update and joining them upon their arrival in the memory in case of network connection failures. 

7. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US PGPub 20160323416), in view of Jager (US PGPub 20080221752), in view of Yim (US PGPub 20200104248), and further in view of Borole (US Patent 7979854).

As per Claim 5,  Borole teaches of the method according to claim 3, further comprising at least one of: testing at least one of the first data memory, the second data memory and the third data memory to determine whether or not the storage capacity is sufficient for storing at least one of the first segment and the second segment; allocating at least one of the first segment and the second segment to at least one of the first vehicle device and the second vehicle device; and changing the access by at least one of the first vehicle device and the second vehicle device to the software which is updated by the software update.(Fig. 17b, Col 9, lines 26-45, If at step 1706 no version of the selected upgrade ted, or if at step 1708 the user confirmed overwriting the detected version, then step 1710 is performed. At step 1710, memory available on network device 104 is checked. This check is performed to confirm that there is sufficient memory available for upgrading of element 202 by the selected upgrade software. If sufficient memory is available for upgrading element 202, then step 1712 is performed. At step 1712, it is checked if the selected upgrade software is compatible with network device 104.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add testing at least one of the first data memory, the second data memory and the third data memory to determine whether or not the storage capacity is sufficient for storing at least one of the first segment and the second segment;, as conceptually seen from the teaching of Borole, into that of Wolf and Jagerand Yim because this modification can help distribute big data or software update and joining them upon their arrival in the memory in case of network connection failures. 

8. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US PGPub 20160323416), in view of Jager (US PGPub 20080221752), in view of Yim (US PGPub 20200104248), and further in view of Kuder (US PGPub 20050027898).

As per Claim 7, Kuder teaches of the method according to claim 3, wherein the method is carried out during at least one predetermined operating state of at least one of the control device and the first vehicle device. (Par 22, Then, the control device assumes the power and reset mode, in order to immediately power up to the initialization state. As soon as the control device reaches the normal operating state, the regular data bus messages without network information are transmitted over the data bus, transmitting back and forth between the individual control devices data, such as physical vehicle data that include wheel speed, steering wheel position, lighting and driving conditions.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the method is carried out during at least one predetermined operating state of at least one of the control device and the first vehicle device, as conceptually seen . 

9. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US PGPub 20160323416), in view of Jager (US PGPub 20080221752), in view of Yim (US PGPub 20200104248), in view of Kuder (US PGPub 20050027898), and further in view of Kattainen (US PGPub 20160167921).

As per Claim 8, Kattainen teaches of the method according to claim 7, further comprising: comparing the operating state of at least one of the control device, the first vehicle device and the second vehicle device with the predetermined operating state; and pausing the storage process of at least one of the first data memory of the control device, the second data memory of the first vehicle device, and the third data memory of the second vehicle device, when the current operating state of at least one of the control device and the first vehicle device does not correspond to the predetermined operating state. (par 9, The safety arrangement also comprises a controller, which is configured to regulate the movement of the elevator car by supplying current to the electric motor of the hoisting machine, and also a monitoring unit, which is configured to determine the operating state of the elevator and also to compare the determined operating state to one or more emergency stop criteria. The monitoring unit is configured when one or more emergency stop criteria are fulfilled, to form an emergency stop command for the controller. The controller comprises a processor for forming a deceleration profile. The controller is configured to drive the elevator car with the electric motor of the hoisting machine to a stop with a deceleration profile to be formed in response to an emergency stop command.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add comparing the operating state of at least one of the control device, the first vehicle device and the second vehicle device with the predetermined operating state; and pausing the storage process of at least one of the first data memory of the control device, the second data memory of the first vehicle device, and the third data memory of the second vehicle device, when the current operating state of at least one of the control device and the first vehicle device does not correspond to the predetermined operating state, as conceptually seen . 

10. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US PGPub 20160323416), in view of Jager (US PGPub 20080221752), in view of Yim (US PGPub 20200104248), and further in view of Kliemann (US PGPub 20190392091).

As per Claim 10, Kliemann teaches of the method according to claim 2, wherein the storage of a portion of the first segment and a portion of the second segment is carried out independently of a predetermined configuration and sequence of the segments. (par 30, The platoon apportioning system 170 can further include a database 310. The database 310 can be presented in a number of configurations, including as part of the memory 314, as an independent component from the memory 314, as part of a separate memory (distinct from memory 314), or others. The database 310 can include benefit data 360 and platoon information 370. The benefit data 360 can include data sets as detected or determined about each of the group of vehicles regarding aerodynamics, fuel efficiency, load tolerance and other details which can be used to determine the benefits which can be achieved by each of said vehicles during platooning.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the storage of a portion of the first segment and a portion of the second segment is carried out independently of a predetermined configuration and sequence of the segments, as conceptually seen from the teaching of Kliemann, into that of Wolf and Jager and Yim because this modification can help distribute big data or software update and joining them upon their arrival in the memory in case of network connection failures. 

14 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US PGPub 20160323416), in view of Jager (US PGPub 20080221752), and further in view of Randler (US PGPub 20080291276).

As per Claim 14, Randler teaches of the apparatus according to claim 11, wherein the plurality of vehicle devices are assigned to a functional assembly in relation to at least one of a driver assistance, a communication and a drive of a vehicle. (par 14, These measuring devices are, for example, measuring devices for measuring the vehicle velocity, for detecting the steering angle, and for detecting further operating variables of the vehicle which are significant in connection with the function of the driver assisance system.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the plurality of vehicle devices are assigned to a functional assembly in relation to at least one of a driver assistance, a communication and a drive of a vehicle, as conceptually seen from the teaching of Randler, into that of Wolf and Jager and Yim because this modification can help distribute big data or software update and joining them upon their arrival in the memory in case of network connection failures. 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193